Exhibit 10 (g)


FIRST TENNESSEE NATIONAL CORPORATIONSURVIVOR
BENEFITS PLAN
AS AMENDED AND RESTATED 7-15-03)

I.        PURPOSE


  The purpose of this plan is to advance the interests of First Tennessee
National Corporation and any successor thereto and its subsidiaries (hereinafter
collectively referred to as the “Company”) by encouraging and enabling the
Company to attract, motivate and retain key executives.


II.      EFFECTIVE DATE

          The effective date of this Survivor Benefits Plan (hereinafter
referred to as the “Plan”) is January 1, 1984.

III.     ADMINISTRATION AND ELIGIBILITY

  A. The Plan will be administered by the Administration Committee (hereinafter
referred to as the “Committee”) consisting of the Executive Vice President,
Personnel Division Manager, who shall act as the Chairman, and the Vice
President, Manager Compensation. The executives of the Company who will
participate will occupy a position in salary grades 1 through 18, as determined
by the Human Resources Committee of the Board of Directors, and will receive
benefits in accordance with the provisions of the Plan.


  B. The Committee will have the authority and responsibility (1) of
interpreting the Plan and any agreement evidencing benefits granted hereunder,
and (2) making all other determinations in connection with the administration of
the Plan, all of which shall be final and conclusive.


IV.     PRE-RETIREMENT SURVIVOR BENEFITS

         A.       Computation of Survivor Benefits

          In the event of death of a participant in the Plan while he is
employed, a survivor benefit equivalent to 2½ times the participant’s base
salary in the year of death (exclusive of incentive or bonus compensation) shall
be paid to the beneficiary designated by the participant on Exhibit “A” attached
hereto.


         B.        Alternative Benefit

          In lieu of the benefit provided in Paragraph A., above, the
participant may elect for his designated beneficiary to receive a lump sum
insurance benefit, payable pursuant to a split dollar life insurance agreement
in form identical to that attached hereto as Exhibit “B”. Said benefit shall be
equivalent to 2½ times the participant’s base salary in the year of death
(exclusive of incentive or bonus compensation). In order to elect this
alternative benefit, the participant must execute the Split Dollar Insurance
Agreement (the “Agreement”) attached hereto as Exhibit “B” and be insurable
within the designated carrier’s normal range of premium rates. The payment of
benefits under this option shall be governed by the terms of the Agreement.

1

--------------------------------------------------------------------------------


          C.       Qualification to Receive Survivor Benefits

          In order to qualify to receive the survivor benefits set forth above,
a participant must be in the employ of the Company at the time of his death.


V.       POST-RETIREMENT SURVIVOR BENEFITS

  A. In the event of death of a Participant in the Plan following retirement, a
survivor benefit equivalent to 2 times the Participant’s final year’s base
salary (exclusive of incentive or bonus compensation) shall be paid to the
Participant’s designated beneficiary.


  B. In order to qualify to receive the post-retirement survivor benefits
payable hereunder, a Participant must remain employed until age 65, or until age
55 and completion of at least 15 years of vesting service for purposes of the
Company’s pension plan, or have a sum of their age and such years of vesting
service that totals 75, unless an early retirement date is approved by the Human
Resources Committee of the Board of Directors. Provided, however, a Participant
whose employment is involuntarily terminated for Cause prior to a Change in
Control (as defined in Section X.(C)) or more than two years after a Change in
Control shall be ineligible for the post-retirement survivor benefit described
in paragraph A of this Section V. Notwithstanding the foregoing, a Participant
who is terminated for Cause and a Participant whose employment is involuntarily
terminated without Cause (as hereinafter defined), or who voluntarily terminates
his employment for Good Reason (as hereinafter defined), within two years after
the date on which a Change in Control (as defined in Section X.C.) occurs and
who had attained age 50 at the time of such termination of employment shall be
deemed to have retired for purposes of the Plan and shall be eligible for the
post-retirement survivor benefit described in Paragraph A of this Section V. For
purposes of this Paragraph, termination by the Company of a Participant’s
employment for “Cause” shall mean termination upon (a) the willful continued
failure by a Participant to perform substantially his or her duties with the
Company (other than any such failure resulting from his or her incapacity due to
physical or mental illness), after a demand for substantial performance is
delivered to the Participant by the Chairman of the Board or President of the
Company which specifically identifies the manner in which such executive
believes that the Participant has not substantially performed his or her duties,
or (b) in the case of a Participant described in the third sentence of this
Section V.B., the willful engaging by a Participant in illegal conduct which is
materially and demonstrably injurious to the Company. For purposes of this
Paragraph, no act, or failure to act, on a Participant’s part shall be
considered “willful” unless done, or omitted to be done, by the Participant in
bad faith and without reasonable belief that the Participant’s action or
omission was in, or not opposed to, the best interests of the Company. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by a Participant in
good faith and in the best interests of the Company. It is also expressly
understood that a Participant’s attention to matters not directly related to the
business of the Company shall not provide a basis for termination for Cause so
long as the Board has approved the Participant’s engagement in such activities.
Notwithstanding the foregoing, in the case of a Participant described in the
third sentence of this Section V.B, a Participant shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
the Participant a copy of a resolution duly adopted by the affirmative vote of
not less than three quarters of the entire membership of the Board at a meeting
of the Board called and held for the purpose (after reasonable notice to the
Participant and an opportunity for the Participant, together with his or her
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board the Participant was guilty of the conduct set forth above in (a) or
(b) of this Paragraph and specifying the particulars thereof in detail. For
purposes of this Paragraph, termination by the Participant of his or her
employment for “Good Reason” shall mean termination based on:




2

--------------------------------------------------------------------------------


(A)   a determination by the Participant, in his or her reasonable judgment,
that there has been an adverse change in his or her status or position(s) as an
executive officer of the Company as in effect immediately prior to the Change in
Control, including, without limitation, any adverse change in his or her status
or position(s) as a result of a diminution in his or her duties or
responsibilities (other than, if applicable, any such change directly
attributable to the fact that the Company is no longer publicly owned) or the
assignment to the Participant of any duties or responsibilities which are
inconsistent with such status or position(s), or any removal of the Participant
from or any failure to reappoint or reelect the Participant to such position(s)
(except in connection with the termination of his or her employment for Cause,
disability or retirement or as a result of death or by the Participant other
than for Good Reason);

(B)   a reduction by the Company in a Participant’s base salary as in effect
immediately prior to the Change in Control;

(C)   the failure by the Company to continue in effect any Plan (as hereinafter
defined) in which a Participant is participating at the time of the Change in
Control of the Company (or Plans providing the Participant with at least
substantially similar benefits) other than as a result of the normal expiration
of any such Plan in accordance with its terms as in effect at the time of the
Change in Control, or the taking of any action, or the failure to act, by the
Company which would adversely affect a Participant’s continued participation in
any of such Plans on at least as favorable a basis to the Participant as is the
case on the date of the Change in Control or which would materially reduce a
Participant’s benefits in the future under any of such Plans or deprive a
Participant of any material benefit enjoyed by the Participant at the time of
the Change in Control;

(D)   the failure by the Company to provide and credit a Participant with the
number of paid vacation days to which the Participant is then entitled in
accordance with the Company’s normal vacation policy as in effect immediately
prior to the Change in Control;

(E)   the Company’s requiring a Participant to be based at an office that is
greater than 25 miles from where the Participant’s office is located immediately
prior to the Change in Control except for required travel on the Company’s
business to an extent substantially consistent with the business travel
obligations which the Participant undertook on behalf of the Company prior to
the Change in Control;

(F)   the failure by the Company to obtain the assumption of its obligations by
a successor or assign in a manner satisfactory to Participant, as contemplated
by Section X(E);

(G)   any purported termination by the Company of a Participant’s employment
which is not effected pursuant to a written notice of termination; which, if
applicable, satisfies the requirements of subsection V(B) above; or

(H)   any refusal by the Company to continue to allow Participant to attend to
matters or engage in activities not directly related to the business of the
Company which, prior to the Change in Control, the Participant was permitted by
the Board to attend to or engage in.

3

--------------------------------------------------------------------------------

VI.      PAYMENT OF PRE AND POST-RETIREMENT SURVIVOR BENEFITS


  A. In the event that a participant fails to make a written election prior to
his death to have the pre-retirement survivor benefits, payable under Paragraph
IV.A., above, and post-retirement survivor benefits, payable in installments,
the survivor benefits shall be payable in a lump sum within sixty (60) days
following the participant’s death. Should the participant make a timely written
election to have the survivor benefits payable in installments, the survivor
benefits shall be payable in installments over a period not to exceed ten (10)
years. An additional payment of interest shall be payable on the unpaid balance
of the survivor benefits at a rate of interest defined to be equivalent to the
average 90-day Treasury Bill rate for the prior year plus 50 “basis points”,
adjusted on an annual basis. Any installment payments made pursuant to a timely
election shall be paid no less frequently than on a quarterly basis.


  B. Notwithstanding the fact that a participant makes a timely election to have
the post-retirement survivor benefits payable in installments, the Company
reserves the right to make a lump sum distribution to the participant’s
beneficiary.


  C. Benefits payable pursuant to the terms of the Plan shall be paid directly
from the general assets of the Company. Should the Company establish any advance
reserve, such reserve or fund shall not under any circumstances be deemed to be
an asset of the Plan nor a source of payment of any claims under the Plan but,
at all times, shall remain a part of the general assets of the Company.


VII.     DISQUALIFYING EVENTS AND LOSS OF BENEFITS

           No benefits will be paid to a participant under the Plan in the event
of the following circumstances:

  A. Resignation or termination of a participant’s employment, without
satisfaction of the conditions described in Paragraph B of Section V hereof,
unless such benefits are approved by the Human Resources Committee of the Board
of Directors.


  B. Termination, available at the Company’s discretion except as otherwise
provided in Paragraph C of Section X hereof, of the Plan, or an individual’s
withdrawal from participation in the Plan. Termination of the plan shall be
effective thirty (30) days following the date on which the participants are sent
notification that the Plan has been terminated. Furthermore, those benefits
which have accrued to participants under the provisions of Paragraphs IV. or V.
as a result of death or retirement may not be terminated and the company shall
be responsible for the payment of such benefits, notwithstanding termination of
the Plan.


  C. Death of the participant by suicide within twenty-four (24) months
following execution of the adoption agreement attached hereto as Exhibit “A”.


VIII.     ADMISSION TO THE PLAN

  Admission to the Plan will be evidenced by a letter from the Company to the
participant advising him of his right to participate in the Plan and the
execution by the participant of the adoption agreement attached hereto as
Exhibit “A”. In addition, those participants electing the alternative benefit
provided in Paragraph IV.B. will be required to execute the Split Dollar
Insurance Agreement attached hereto as Exhibit “B”.


4

--------------------------------------------------------------------------------

IX.      CLAIMS PROCEDURES


  A. All claims for the benefits under the Plan shall be submitted in writing to
the Chairman of the Committee. The Chairman shall review the claim when filed
and advise the claimant as to whether the claim is approved or denied. If the
claim is wholly or partially denied, the Chairman shall furnish a written denial
within 90 days after receipt of the filed claim unless special circumstances
require an extension of time for processing the claim, in which case the
Chairman shall furnish the written denial within 180 days after receipt of the
filed claim.


          The written denial shall contain (a) the specific reason or reasons
for denial; (b) specific reference to pertinent Plan provisions on which the
denial is based; (c) a description of any additional information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and (d) appropriate information as to the steps to be
taken if the claimant wishes to appeal the denial of the claim.


  B. The claimant may appeal the denial of the claim to the Committee within 90
days after receipt of such decision. The appeal shall be in writing addressed to
the Committee and shall state the reason why it should grant the appeal. The
Committee shall conduct a full and fair review of the claim and shall issue its
decision within 60 days of the receipt of the appeal unless there are special
circumstances, in which case a decision shall be rendered within 120 days of the
receipt of the appeal. The Committee’s decision shall be in writing, stating the
reasons therefor and shall make specific references to the pertinent Plan
provisions on which the decision is based.


  C. The Committee’s’s decision upon appeal, or the Chairman’s initial decision
if no appeal is taken, shall be final, conclusive and binding on all parties.


  D. Notwithstanding anything in Section III(B) or this section IX to the
contrary, after a Change in Control:


  1. Subsection (C) shall be inoperative;


  2. the “90” and “180” days periods in subsection (A) shall be changed to “15”
and “30” day periods, respectively;


  3. the “90", “60” and “120” day periods in subsection (B) shall be changed to
“30", “15", and “30” day periods, respectively; and


  4. if the claim has not been wholly approved within 90 days after receipt by
the Administrator, then the claimant may bring a lawsuit in a court of competent
jurisdiction to enforce claimant’s rights under the Plan. All attorneys’ fees
and all other costs and expenses incurred by claimant in connection with such
litigation shall be the obligation of and shall be paid on a timely basis by the
Company regardless of whether claimant prevails in such litigation.


X.      MISCELLANEOUS

  A. Nonalienability. No benefit payable at any time hereunder shall be subject
in any manner to alienation, sale, transfer, assignment, pledge, attachment or
other legal process, or encumbrances of any kind. Any attempt to alienate, sell,
transfer, assign, pledge or otherwise encumber any other benefit, whether
currently or hereafter payable, shall be void. Except as otherwise specifically
provided by law, no benefit payable hereunder shall, in any manner, be liable
for or subject to the debts or liabilities of any participant or any other
person entitled to such benefit.


5

--------------------------------------------------------------------------------


  B. No Rights to Employment. The Plan shall not be construed as providing any
participant with the right to be retained in the Company’s employ or to receive
any benefit not specifically provided hereunder.


  C. Amendment and Termination. The Company shall have the right, at any time
and from time to time, to amend in whole or in part, or to terminate any of the
provisions of the plan, subject to the provisions of Paragraph VII.B. and such
amendment or termination shall be binding upon all participants and parties in
interest. Notwithstanding the foregoing, no amendment or termination of the Plan
occurring on or after the date on which a Change in Control (as defined herein)
occurs shall reduce or eliminate any benefit payable hereunder to any employee
who had qualified for participation in the Plan prior to the date of such Change
in Control. For purposes of this Paragraph C, a “Change in Control” means the
occurrence of any one of the following events:


(i)  individuals who, on January 21, 1997, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 21, 1997,
whose election or nomination for election was approved by a vote of at least
three-fourths (3/4) of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual elected or nominated as a director of the Company initially as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;


(ii)  any “Person” (as defined under Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and as used in Section 13(d) or
Section 14(d) of the Exchange Act) is or becomes a “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board (the “Company Voting Securities”); provided, however, that the
event described in this paragraph (ii) shall not be deemed to be a change in
control by virtue of any of the following acquisitions: (A) by the Company or
any entity in which the Company directly or indirectly beneficially owns more
than 50% of the voting securities or interests (a “Subsidiary”), (B) by an
employee stock ownership or employee benefit plan or trust sponsored or
maintained by the Company or any Subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) pursuant
to a Non-Qualifying Transaction (as defined in paragraph (iii));


(iii)  consummation of a merger, consolidation, share exchange or similar form
of corporate transaction involving the Company or any of its Subsidiaries that
requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than 50% of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to the consummation of such
Business Combination (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan sponsored or
maintained by the Surviving Corporation or the Parent Corporation), is or
becomes the beneficial owner, directly or indirectly, of 20% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or


6

--------------------------------------------------------------------------------


(iv);  the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or a sale of all or substantially all of the
Company’s assets.


        Notwithstanding the foregoing, a change in control of the Company shall
not be deemed to occur solely because any person acquires beneficial ownership
of more than 20% of the Company Voting Securities as a result of the acquisition
of Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a change in control of the Company
shall then occur.


  D. Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Tennessee.


  E. Successors. This Plan shall bind any successor of the Company, its assets
or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The term “Company,” as used in the Plan, shall mean the Company
as hereinbefore defined and any successor or assignee to the business or assets
which by reason hereof becomes bound by this Plan.


7

--------------------------------------------------------------------------------